DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 01/22/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 was filed and is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the heat dissipation layer and transparent adhesive, as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, lines 2-4, the applicant recites the limitation of “a combined surface of the light emitting surface and the first reflective surface is rotationally 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rizoiu et al (US 2005/0281530 A1).
In regard to claim 1, Rizoiu et al discloses an illumination device, comprising: 
a light source (light from which is depicted by income arrow); and 
a first light guide comprising a first light guiding portion (section before conical section) and a second light guiding portion (conical section), wherein the second light guiding portion comprises a light emitting surface, and light emitted by the light source is at least partially coupled into the first light guiding 
wherein a cross-sectional area of the second light guiding portion perpendicular to a center line of the first light guide is gradually decreasing along a direction of an optical axis of the light source, and 
wherein the light emitting surface is not rotationally symmetric. (Figure 10c; see [0056])

In regard to claim 2, Rizoiu et al discloses that the light emitting surface is a portion of a side surface of a right cone or a frustum of a right cone. (Figure 10c; see [0056])

In regard to claim 3, Rizoiu et al discloses that an axis of the right cone or the frustum of the right cone is parallel to and does not coincide with a center line of the first light guiding portion. (Figure 10c; see [0056])

In regard to claim 4, Rizoiu et al discloses that the second light guiding portion further comprises a first reflective surface (1st reflective surface), and a combined surface of the light emitting surface and the first reflective surface is rotationally symmetric (see 112b rejection above). (Annotated Figure 10c; see [0056])


    PNG
    media_image1.png
    507
    324
    media_image1.png
    Greyscale

In regard to claim 6, Rizoiu et al discloses that the light emitting surface is at least a portion of side surfaces of a wedge-shaped body. (Unlike claim 2 and claim 5, this limitation is much broader, and it can be said that the end shape in question is a “wedge-shaped body”.)

In regard to claim 8, Rizoiu et al discloses that the first light guiding portion has a cylindrical structure or a frustum structure, and the first light guiding portion and the second light guiding portion are integrally formed. (Figure 10c; see [0056])

In regard to claim 10, Rizoiu et al discloses that the second light guiding portion comprises a third reflective surface, and the third reflective surface and at least a portion of a side surface of the first light guiding portion form a continuous surface. (This claim is broad because it doesn’t tell us much about the third reflective surface and the side surface—because of this omission of detail, the figure of 10c can be further arbitrarily divided into different ‘surfaces’ which satisfy the claim—the 1st Reflective Surface in annotated Figure 10c, for example, can be split in half and treated as a ‘side surface’ and a ‘3rd reflecting surface’—the applicant is further reminded that claims 4, 7, and 10 each depend from claim 1 in a way which does not obligate the other, and the cardinal of “3rd” in a claim does not obligate the limitations of the “1st” and “2nd”.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu et al (US 2005/0281530 A1).
In regard to claim 5, Rizoiu et al fail to disclose that the light emitting surface is a side surface of an oblique cone or a frustum of an oblique cone.
In the rejection of claim 2, the Examiner understands the prior art to teach a right cone, and thus in claim 5, an oblique cone would not be taught. However, the general teaching of the prior are is a cone emission surface which maintains a vertex which is off-center from the central axis of the light pipe portion. As to say, the shape of the cone 
Furthermore, modifying this feature in this way is routine optimization. 

In regard to claim 7, Rizoiu et al disclose that the second light guiding portion comprises a first bottom surface (1st Reflective Surface) and a second bottom surface (2nd Ref Surface) which are opposite to each other, the second bottom surface is disposed at a distal end of the second light guiding portion. (See annotated Figure 10c above)
Rizoiu et al fail to disclose that the second bottom surface is provided with a second reflective layer.
However, TIR reflective surfaces often have some level of light leakage, and it is notoriously old and well-known to provide a reflective surface onto a reflective TIR surface in order to improve optical efficiency, and it would have been obvious to one of ordinary skill in the art at the time of filing to provide a reflective surface onto the 2nd surface of Rizoiu et al in order to improve optical efficiency. 

In regard to claim 12, Rizoiu et al fail to disclose a heat dissipation layer provided on at least a portion of a side surface of the first light guiding portion and configured to dissipate heat of the first light guide and a transparent adhesive layer configured to adhere the heat dissipation layer to the side surface of the first light guiding portion to conduct the heat of the first light guide to the heat dissipation layer, 
However, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the light guide with a heat sink attached by the means of a non-optically interfering adhesive in order to prevent warping or other damage to the light guide.
In order to advance prosecution, the Examiner takes notice on this dependent claim. The applicant has omitted both drawings and any recitation to drawings in regard to this element. These features are discussed in paragraph [0057] of the specification. If this feature was non-obvious, then the applicant would have included drawings of this feature upon filing—only obvious features to a person of ordinary skill in the art can be omitted from drawings. Further, the applicant failed to include drawings on these features at filing—omitting drawings at filing of a non-provisional application is evidence to the contrary that the omitted features are critical to the invention. Clearly, if the feature was critical, then the applicant would have ensured their drawings included the feature which was claimed. 
To advance prosecution, the applicant may cancel claim 12, or may provide drawings and amend the specification so that this claim is depicted. However, even with new drawings, the Examiner will not be motivated to allow on these grounds, and will maintain a position of obviousness as evidenced by the applicant’s omission. 



is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu et al (US 2005/0281530 A1) in view of Wanninger et al (US 2006/0083013 A1).
In regard to claim 9, Rizoiu et al fail to disclose that the first light guide portion has a cross-section with rounded corners.
Wanninger et al teaches a light guiding section with a rectangular shape with rounded corners. (Figure 11; see at least [0126]) 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the first light guiding portion of Rizoiu et al such that it has, in the cross-section perpendicular to the center line of the first light guide, a square structure having two rounded corners, in the manner taught by Wanninger et al, in order to optimize the emission of light through the light pipe to shape the resulting light distribution, and to meet engineering requirements for other construction parts. Furthermore, when this modification occurs to the light pipe, the limitation of “an orthographic projection of a vertex of the second light guiding portion on the cross-section is located on a side away from the two rounded corners” would further be taught. (The rounded corners of Wanninger et al teaches that all four corners are rounded—under BRI, one side would count for the limitation of “two rounded corners”, and the vertex of the second light guiding portion would be located on a side away from at least one of the pair.)

Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu et al (US 2005/0281530 A1) in view of Yamanaka et al (US 2016/0109627 A1).
In regard to claim 11, Rizoiu et al fail to disclose that the light emitting surface is provided with at least one of a scattering structure and a phosphor layer.
Yamanaka et al teaches a light emitting surface that is provided with at least one of a scattering structure and a phosphor layer (16/17). (Figure 1; see at least [0029])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the light emitting surface of Rizoiu et al with the phosphor layer of Yamanaka et al in order to improve the overall chromaticity of the light.

In regard to claim 13, Rizoiu et al fail to disclose an optical lens.
Yamanaka et al teaches an optical lens provided on an optical path between the light source and the first light guide such that an incident angle of the light emitted by the light source at the first light guide is smaller than a predetermined value. (Figure 1; see at least [0032])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the optical lenses of Yamanaka et al before the light guide of Rizoiu et al in order to improve the optical efficiency of the system.

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizoiu et al (US 2005/0281530 A1) in view of Toyota et al (US 2013/0027965 A1).
In regard to claim 14, Toyota et al discloses a first light guide and a second light guide, wherein a distal end of the first light guide is disposed oppositely and abuts against to a distal end of the second light guide. (Figure 16; see at least [0121])
Toyota et al fails to disclose the geometry of the first and second light guides as recited in claim 1.
Rizoiu et al disclose, as recited in claim 1, an illumination device, comprising: a light source (light from which is depicted by income arrow); and a first light guide comprising a first light guiding portion (section before conical section) and a second light guiding portion (conical section), wherein the second light guiding portion comprises a light emitting surface, and light emitted by the light source is at least partially coupled into the first light guiding portion and emitted from the light emitting surface of the second light guiding portion, wherein a cross-sectional area of the second light guiding portion perpendicular to a center line of the first light guide is gradually decreasing along a direction of an optical axis of the light source, and wherein the light emitting surface is not rotationally symmetric. (Figure 10c; see [0056])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the light guides of claim 1 as taught by Rizoiu et al into the lamp of Toyota et al in order to increase the output of the lamp by increasing the number of light injectors.
Furthermore, where the limitation of “…is disposed oppositely and abuts against to…” is argued to be narrower than interpreted by the Examiner, an angle between 20a and 20c in Figure 16 of Toyota et al implies an optimizable quantity, and as such, it would have been obvious to one of ordinary skill in the art at the time of filing to set the angle between the first and second light guide to 180 degrees in order to optimize the light distribution of the completed lamp.

In regard to claim 15, Toyota et al discloses a light reflective bowl (5), wherein the second light guiding portion (end of 20b) is provided at a focus of the light reflective  (Figure 16; see at least [0121])
Toyota et al fails to disclose the geometry of the light guide as recited in claim 1.
Rizoiu et al disclose, as recited in claim 1, an illumination device, comprising: a light source (light from which is depicted by income arrow); and a first light guide comprising a first light guiding portion (section before conical section) and a second light guiding portion (conical section), wherein the second light guiding portion comprises a light emitting surface, and light emitted by the light source is at least partially coupled into the first light guiding portion and emitted from the light emitting surface of the second light guiding portion, wherein a cross-sectional area of the second light guiding portion perpendicular to a center line of the first light guide is gradually decreasing along a direction of an optical axis of the light source, and wherein the light emitting surface is not rotationally symmetric. (Figure 10c; see [0056])
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the light guide of claim 1 as taught by Rizoiu et al into the lamp of Toyota et al in order to increase the output of the lamp by focusing the light emitting by the light guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alphonse et al (US 2007/0292090 A1) disclose an output fiber.

DenBaar et al (US 2007/0145397 A1) disclose a LED device.
Hellin Navarro (US 2020/0198530 A1) disclose a vehicle blinker.
Kon (US 2009/0052189 A1) disclose an LED spotlight.
Kishimoto et al (US 2012/0195057 A1) disclose a LED headlamp.
Lin et al (US 2017/0343718 A1) disclose a lighting system.
Nishimura et al (US 2017/0130923 A1) disclose a vehicle lamp.
Sato (US 2008/0129966 A1) disclose a light source unit.
Saxena et al (US 2010/0103694 A1) disclose a light guide array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.E.D/           Examiner, Art Unit 2875      



/JONG-SUK (JAMES) LEE/           Supervisory Patent Examiner, Art Unit 2875